Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157812(69)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 157812
  v                                                                 COA: 334024
                                                                    Wayne CC: 15-010216-FC
  ARTHUR LAROME JEMISON,
             Defendant-Appellant.
  _______________________________________/

       On order of the Chief Justice, the motion of Richard D. Friedman to file a brief amicus
  curiae in support of the application for leave to appeal is GRANTED. The amicus brief
  submitted on June 25, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 27, 2018

                                                                               Clerk